WALLACE, Circuit Judge.
The order of September 28th wat granted by me as embodying my views expressed to counsel when they were present before me July 24th. These were, in brief, that the argument upon the demurrers should be treated as though it had never taken place, and the complainant, if so advised, should be permitted to amend its bill as authorized by equity rules Hos. 29 and 35. Demurrers having been interposed, and disbursements incurred for printing points and otherwise, the terms to be imposed, the taxable costs up to the time of the argument, should cover these disbursements. As the argument is to be treated as though it had never been had, the docket fee taxable upon a hearing should not be allowed. The order was framed for the purpose of imposing these terms only. The circumstance that I am unwilling, because of my personal interest •in a possible controversy in which similar questions may arise, to decide the law questions presented by the demurrers in the cause, does not in the least affect my duty to hear any other questions or dispose of any interlocutory proceeding, and should not trammel my judicial action. It is possible that the order as read, may be capable of misconstruction; and I have therefore made a new order, which I trust will remove any ambiguity.